PER CURIAM.*
_jjL. Paul Hood, a suspended lawyer who has not sought reinstatement, files this “Petition for Review of Adverse Decision of the MCLE Committee, MCLE Committee Chairman, and/or the MCLE Director and to Correct Status with the Louisiana State Bar Association.” Petitioner indicates he wishes to seek review of a decision of the Mandatory Continuing Legal Education Committee (“MCLE Committee”) which holds petitioner is ineligible to present a continuing legal education program in this state due to his status as a suspended lawyer. Petitioner also complains that the Louisiana State Bar Association has erroneously listed his status as “suspended” and argues he is entitled to “inactive status” because he has completed his suspension, although he has not been reinstated.
Supreme Court Rule XXX, Rule 6(g), as amended by this court on July 26, 2011, provides that if a lawyer is “affected adversely by a decision of the [MCLE] Committee,” he or she “may apply for review of the decision by filing a written petition, with supporting materials, to the Supreme Court of Louisiana, within thirty (30) days of such adverse decision.” Based on the correspondence from the MCLE Committee attached to the petition, it is apparent the MCLE Committee *344has not received any application for sponsor accreditation or course approval in this matter and has not made any formal decision in this matter. Accordingly, petitioner has not been affected adversely by a decision of the MCLE Committee, and any request for relief on this ground is premature.
1 ^Petitioner further seeks a declaration by this court that he is eligible to seek inactive status with the Louisiana State Bar Association. There is no basis for granting such relief. Although petitioner has served the suspension imposed by this court in 2009, respondent remains a suspended lawyer until such time as he applies for and is granted reinstatement to the practice of law. See Supreme Court Rule XIX, § 24.
Accordingly, it is ordered the petition be and hereby is denied.
WEIMER, J., recused.

 Chief Justice Kimball not participating in the opinion.